Title: [November 1783]
From: Adams, John Quincy
To: 



      Saturday November 1. 1783.
      
      
       This morning I went with Mr. W. Vaughan to see the Paintings of Mr. Pine, and Mr. Copley, and Sir Joshua Reynolds. The Death of the Earl of Chatham, by Mr. Copley, is the most Remarkable of the Paintings We saw; it is very Beautiful. We went also to see Mrs. Wright’s waxwork. Dined at Mr. Bingham’s.
      
      
      
       
        
   
   Robert Edge Pine was born in London and emigrated to Philadelphia in 1784 with the intention of executing an ambitious plan of American historical paintings and portraits of Revolutionary leaders (DNBLeslie Stephen and Sidney Lee, eds., The Dictionary of National Biography, New York and London, 1885-1900; 63 vols, plus supplements.).


       
       
        
   
   Mrs. Patience Lovell Wright, the American wax modeler and Revolutionary spy for America, who moved to England in 1772 and opened a popular waxworks in London (DABAllen Johnson and Dumas Malone, eds., Dictionary of American Biography, New York, 1928-1936; 20 vols, plus index and supplements.).


       
       
        
   
   William Bingham, Philadelphia banker, land speculator, and later U.S. senator. Bingham had come to Europe, for business and pleasure, with his wife, Ann Willing, and remained there until 1786, seeing much of the Adamses at The Hague, Paris, and London. JQA found Bingham “Very ignorant, very vain and very empty” (JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 3:149; entry for 18 April 1785, below).


       
      
      

      Sunday Novr. 2. 1783.
      
      
       I went this forenoon to take a view of St. Paul’s Church, which is the largest, and most magnificent Protestant church now standing and excepting St. Peter’s at Rome the largest in the World. But we could not get into it, because on Sundays it is open only in Service time; and we were there between services, so we saw only the outside of it. It was built of a whitish stone, but the lower Parts of it are now of a browny, smoaky Colour, occasioned by the smoke of the City; they say this gives it a Venerable appearance; but for my Part I think it would look much better in its first Colour. Several gentlemen dined with us.
      
      

      Monday Novr. 3. 1783.
      
      
       Went in the Evening to the theatre, Drury Lane where Measure for Measure, with the Apprentice were represented. Mrs. Siddons play’d the part of Isabella in measure for measure, because it had been said, she could not speak Shakespeare’s lines; and that she could not play in Comedy; for the first part she prov’d the contrary; as she play’d extremely well, but the critics say she has not yet play’d in Comedy; as the Character of Isabella has nothing Comick in it; in this play; and the piece itself Notwithstanding it’s ending well, being more a Tragedy than a Comedy.
      
      
       
        
   
   By Arthur Murphy, London, 1756 (Biographia DramaticaDavid Erskine Baker and others, eds., Biographia Dramatica; Or, A Companion to the Play House ..., London, 1764-1812; 3 vols, in 4.).


       
      
      

      Tuesday Novr. 4th.
      
      
       This forenoon we went with Messrs. Jay, Bingham, and W. Vaughan, to see the Holophusicon, or Sir Ashton Lever’s Museum; there is an immense Collection, of all sorts of Natural History; But the most Compleat part is that of the birds, of which he has between three and four thousand; they are extremely Curious; and worth more examination than we had time to give to them. But besides this he has a Room full of curiosities all collected in the Countries which were discovered in the last Voyage of Captn. Cook. There are a Number of their Idols made of Wood: others of feathers of bird: and also a kind of Robe which their Chiefs put on upon certain occasions, made of birds feathers, their cloths and their war instruments, and their fishhooks with the ropes. All these things are very curious, and for the most part, they are very ingeniously done, and show those People had arrived at a certain degree of Civilization. Their Ropes are made as well as any in Europe, and their fishhooks tho’ of stone are very well made. From Sir Ashton Lever’s we went to the British Museum: which is much more extensive, and Comprehends all sorts of Curiosities. 1. a Library of printed books. 2. a Library of Manuscript Books. 3. Antiquities. 4. Coins and Medals and 5. Natural History. For this Last article, Sir Ashton Lever’s Collection is much more perfect: but among the others’ there are some very curious things, particularly in the Manuscripts. We saw some original Letters of Henry the 8th. and the ensuing Kings and Queens of England to Charles the 1st. Letters also of Oliver Cromwell, and Pope’s first Rough transcript of the Iliad. There are many more very Curious things in this Place, but we had not time to examine them attentively.
      
      
       
        
   
   Sir Ashton Lever, English collector and naturalist, founded his museum of natural history, the Holophusikon, in Leicester Square in 1774 (DNBLeslie Stephen and Sidney Lee, eds., The Dictionary of National Biography, New York and London, 1885-1900; 63 vols, plus supplements.).


       
      
      

      Thursday Novr. 6th. 1783.
      
      
       This day, being Term day, we went, with Mr. Jennings, and saw the procession of the Lawyers, and Judges to Westminster Hall; and we saw the four Courts; the Kings Bench, Common Pleas, Chancery, and Exchequer, all sitting. Dined at M: W. Vaughan’s.
      
      
       
        
   
   That is, the beginning of Michaelmas Term, one of four yearly sessions of English courts of law.


       
      
      

      Friday Novr. 7th.
      
      
       In the forenoon I went with M: W. Vaughan; and saw the Pantheon; a place of public entertainment; it is only remarkable for one Room which is very large and elegant. We went also to see the Cathedral of St Paul’s; the largest Protestant Church, extant. It is very magnificent on the outside; but the inside is by no means extraordinary; there is one thing which they say is to be met with no where else. It is a gallery which is about 100 yards in circumference. If a Person whispers in it: what he says is as distinctly heared on the opposite side as if the person was near. It is called the whispering gallery: we went up to the top of the Church, from which we had a very fine view of the City. From thence went to the academy of arts in the Adelphi; to see a Series of Paintings, by a Mr. Barry; representing the Progress of Society, in six different Pictures.
       Dined at Mr. Copley’s.
      
      
       
        
   
   Originally a theater and public promenade, the Pantheon on Oxford Street was redesigned by James Wyatt and reopened in 1772; the renovated building was noted chiefly for its promenade in the rotunda (Wheatley, London Past and PresentHenry B. Wheatley, London Past and Present: Its History, Associations, and Traditions, London, 1891; 3 vols.).


       
       
        
   
   JQA has confused the Royal Academy of Arts, whose exhibition room was in the New Somerset House, up the Strand from the Adelphi Buildings, with the Society for the Encouragement of Arts, Manufactures and Commerce, which was located at the Adelphi. James Barry’s major work, the Progress of Society, which portrayed in six pictures illustrating the cultivation of “human faculties” in the civilization of mankind, was exhibited in the Great Room of the Society of Arts (Walter Harrison, A New and Universal History Description and Survey of the Cities of London and Westminster, The Borough of Southwark and Their Adjacent Parts . . ., London, 1775, p. 525; Wheatley, London Past and PresentHenry B. Wheatley, London Past and Present: Its History, Associations, and Traditions, London, 1891; 3 vols., 3:272; The Yale Edition of Horace Walpole’s Correspondence, ed. W. S. Lewis and others, New Haven, 1937– ,29:33; Ralph N. Wornum, ed., Lectures on Painting by the Royal Academicians, Barry, Opie and Fusel, London, 1848, p. 42–43).


       
      
      

      Saturday Novr. 8. 1783.
      
      
       Went with Mr. West to see the Queen’s Palace called Buckingham House; from its having been built by Villiers: Duke of Buckingham; in the first Chamber, are the famous Cartoons of Raphael; which were Painted on Paper to be taken on Tapestry; at Brussels; there are 7. of them; they represented several of the Acts of the apostles; the name of the Painter makes it unnecessary to say, in what manner they are executed. In another Room we saw a Number of Paintings of Vandyk, among which was a Picture of Charles the 1st. on horseback; a striking likeness and an admirable Picture. Another Room full of Pictures of Rubens —a Room decorated by Paintings of Mr. West: among which are, the death of General Wolfe, of the Chevalier Bayard; and of Epaminondas, Regulus coming out of the Senate, and Hannibal, swearing eternal enmity to the Romans. The Kings Library, in which there are 90. folio volumes of Maps. His private model chamber—this is very curious. There are the models of all the ships in the Kings service, of all the dock yards, and fortifications: and an exact model of the fortress of Gibraltar. These are the Principal curiosities in this House; tho’ there are a great many other things in it, worth seeing. Dined at Mr. Roger’s.
      
      
       
        
   
   Benjamin West, the leading American-born neoclassical painter.


       
       
        
   
   Buckingham House was built by John Sheffield, Duke of Buckingham and of Normanby, not George Villiers, Second Duke of Buckingham. It was subsequently sold to George III in 1762 (Compton Mackenzie, The Queen’s House, London, 1953, p. 10–12).


       
       
        
   
   The West paintings, commissioned by George III, are listed in John Galt, The Life of Benjamin West, London, 1816–1820, repr., Gainesville, Fla., 1960, p. 207.


       
       
        
   
   Daniel Denison Rogers, a Boston merchant, who was traveling in Europe with his wife “in Hopes of reestablishing her Health” (Adams Family CorrespondenceAdams Family Correspondence, ed. L. H. Butterfield and others, Cambridge, 1963- ., 4:348; Samuel Cooper to JA, 22 July 1782, Adams Papers).


       
      
      

      Sunday 9th.
      
      
       Dined at Dr. Jebbs.
      
      
       
        
   
   John Jebb, doctor of medicine, encyclopedic scholar, and a thoroughgoing supporter of America from the outset of the quarrel between England and her colonies. JA described him as a man “for whom I have the highest Esteem; as one of the best Citizens of the little Commonwealth of the just upon Earth” (Caroline Robbins, The Eighteenth-Century Commonwealthman ..., Cambridge, 1959, p. 370–372; JA to John Stockdale, 31 Jan. 1784, LbC, Adams Papers).


       
      
      

      Monday Novr. 10th.
      
      
       Went to the Covent Garden Theatre. King Henry VIII. and the Lord Mayor’s day, or a flight to Lapland; with the Grand Procession. Lord Mayor’s day.
      
      
       
        
   
   The day of the lord mayor of London’s inauguration, held usually every 9 Nov., is marked with a pageant known as the Lord Mayor’s Show. JQA saw Lord Mayor’s Day; or, A Flight from Lapland, a speaking pantomime, originally produced in 1782, representing this show, with songs and dialogue added by John O’Keeffe. The “Grand Procession” was the afterpiece, advertised as “an Historical Procession of the Several Companies with their respective Pageants” (Biographia DramaticaDavid Erskine Baker and others, eds., Biographia Dramatica; Or, A Companion to the Play House ..., London, 1764-1812; 3 vols, in 4.; Hogan, ed., London Stage, 1660–1800Charles Beecher Hogan, ed., The London Stage, 1660-1800, Carbondale, 111., 1968.).


       
      
      

      Tuesday Novr. 11th.
      
      
       This day the Parliament met for the first Time; the Prince of Wales took his seat in the House of Peers, as duke of Cornwall, the King also made his most gracious speech from the Throne: All the Peers were in their Robes which are scarlet and white; the Kings, and the Prince of Wales’s were of purple velvet.
      
      
      
       
        
   
   George Augustus Frederick (1762–1830), Prince Regent, 1811–1820, and afterward King George IV.


       
      
      

      Wednesday Novr. 12th. 1783.
      
      
       Went to the Drury Lane Theatre; the pieces represented were, the West Indian and Fortunatus.
      
      
       
        
   
   The West Indian, London, 1771, by Richard Cumberland; Fortunatus, an unpublished pantomime, by Henry Woodward, originally produced in 1753 (Biographia DramaticaDavid Erskine Baker and others, eds., Biographia Dramatica; Or, A Companion to the Play House ..., London, 1764-1812; 3 vols, in 4.).


       
      
      

      Thursday Novr. 13th.
      
      
       Dined at Mr. J. Johnson. In the evening we went to see the Transactions of the Royal Society; but unluckily we happened to come on a very barren Night: nothing was read, except a dry, unphilosophical account of the late Earthquake in Calabria: after which we went and supp’d with the Club at the London Coffee House.
      
      
       
        
   
   Joshua Johnson (1742–1802), Maryland merchant, who undertook various commissions for the congress and his native state during and after the Revolution, and eventually served as U.S. consul in London, 1790–1797. He was the father of Louisa Catherine, JQA’s future wife, who was eight years old at this time. On JQA’s first trip to Europe he had met Johnson in Nantes, where the Johnsons were then living (JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 2:300).


       
       
        
   
   “Account of the Earthquake in Calabria, March 28, 1783, In a Letter from Count Francesco Ippolito to Sir W[illiam] Hamilton. From the Italian,” Philosophical Transactions of the Royal Society of London . . ., abridged edn., ed. Charles Hutton and others, 15 (1809):373, 383–386.


       
       
        
   
   Styled by Franklin, “the Club of Honest Whigs,” it met fortnightly on Thursdays at the London Coffeehouse, Ludgate Hill. Its members were primarily dissenting clergymen and men of scientific interests, and it was frequented by visiting Americans (Verner W. Crane, “The Club of Honest Whigs: Friends of Science and Liberty,” WMQWilliam and Mary Quarterly., 3d ser., 23:210–233 [April 1966]).


       
      
      

      Friday Novr. 14th.
      
      
       Dined with Mr. Grierson. In the evening; we went to see Hughes’s Royal Circus, or exercises of equitation, which are not equal to those performed by Astley at Paris which I saw some time agone.
      
      
       
        
   
   Both Charles Hughes and Philip Astley were English equestrian performers who set up rival shows (Raymond Toole-Scott, Circus and Allied Arts: A World Bibliography, 1500–1970, 4 vols., Derby, England, 1958–1971, 4:95; DNBLeslie Stephen and Sidney Lee, eds., The Dictionary of National Biography, New York and London, 1885-1900; 63 vols, plus supplements.).


       
      
      

      Saturday Novr. 15th.
      
      
       Dined at Mr. West’s. In the evening I went to the Covent Garden Theatre, and saw Douglas, and the Poor Soldier: Mrs. Crawford appeared in the Character of Lady Randolph in Douglas.
      
      
       
        
   
   Douglas, London, 1757, by John Home; The Poor Soldier, a comic opera by John O’Keeffe, first produced on 4 Nov. (Biographia DramaticaDavid Erskine Baker and others, eds., Biographia Dramatica; Or, A Companion to the Play House ..., London, 1764-1812; 3 vols, in 4.; Hogan, ed., London Stage, 1660–1800Charles Beecher Hogan, ed., The London Stage, 1660-1800, Carbondale, 111., 1968.).


       
       
        
   
   That is, Mrs. Ann Spranger Barry, née Street, whose Lady Randolph in Douglas was regarded as one of her two greatest characterizations. At this time she was known by her stage name, Mrs. Crawford (DNBLeslie Stephen and Sidney Lee, eds., The Dictionary of National Biography, New York and London, 1885-1900; 63 vols, plus supplements.).


       
      
      

      Sunday Novr. 16th.
      
      
       Dined at Mr. Hartley’s.
      
      

      Monday Novr. 17th.
      
      
       Dined at Mr. W. Vaughan’s: spent the evening at Mr. Fitch’s.
      
      

      Tuesday Novr. 18th.
      
      
       Dined at Mr. Oswald’s.
      
      
       
        
   
   Richard Oswald, the British peace commissioner who negotiated and signed the preliminary articles of peace with the United States on 30 Nov. 1782 (JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 3:81–82).


       
      
      

      Thursday Novr. 20th.
      
      
       Dined at Mr. Rogers’s.
      
      

      Friday Novr. 21st.
      
      
       Dined with Mr. Fitch at the St. Albans Tavern.
      
      
       
        
   
   The Tavern, on St. Albans Street, Pall Mall, was renowned for political and fashionable dinners and meetings (Wheatley, London Past and PresentHenry B. Wheatley, London Past and Present: Its History, Associations, and Traditions, London, 1891; 3 vols., 1:12).


       
      
      

      Sunday. Novr. 23d.
      
      
       Dined with Mr. Champion.
      
      
       
        
   
   Probably Richard Champion, a Bristol ceramist and close friend of American Commissioner Henry Laurens after his release from the Tower. In 1782 Burke had Champion appointed to government office, in which capacity he established contact with other Americans. In 1784 he anonymously published Considerations on the Present Situation of Great Britain and the United States of America . . ., urging free trade in American-West Indian commerce; a presentation copy is among JA’s books at MB (Dixon Wecter, “An Unpublished Letter of George Washington,” S.C. Hist. and Geneal. Mag., 39:151–156 [Oct. 1938]; David Duncan Wallace, The Life of Henry Laurens . . ., N.Y., 1915, p. 390–391; Catalogue of JA’s LibraryCatalogue of the John Adams Library in the Public Library of the City of Boston, Boston, 1917.).


       
      
       

      Monday Novr. 24th.
      
      
       Genl. Roberdeau, and his Son dined with us. In the Evening, we went with Mr. West to the Academy of Painting sculpture and Architecture: we first went into a Room where there was a naked man standing and about 25 or 30 students taking his figure, either in drawing, or in plaister: afterwards we went and heard a very good Lecture upon Anatomy: these Lectures are Read every monday evening. After the Lecture we went into a Room, where were a Number of Casts from the most Remarkable Antique Statues. Some of the finest of which were 1. Apollo Pythonem Jaculans, Apollo is represented as just having shot his arrow at the serpent Pytho: it is a very much admired Statue. 2dly. the Gladiator Repellens. This Piece is very famous and casts of it are very Common. 3dly. the Gladiator moriens, where he is represented as sitting down, to die after receiving the Wound. 4th. An Hercules: or rather a fragment of an Hercules for the Head and neck, both the arms, and both the legs are lost—what Remains is said to be very fine by Connoisseurs. 5th. a Venus de Medicis. This is so well known all over the world as needs nothing to be said of it. 6th. a Laocoon which is perhaps, the finest of them all. It is supposed to be about 2500 years old; and Virgil is said to have taken his beautiful description from it. (Aeneid Book 2. verse. 200, et seq:) The institution was made by the present king and, he made a present of Somerset House a very grand building to the Royal, and Antiquarian Societies and to the academy of Painting &c.
      
      
       
        
   
   Daniel Roberdeau, Philadelphia merchant and member of the Continental Congress, 1777–1779, who spent 1783–1784 traveling in Europe with his eldest son, Isaac. The Roberdeau and Adams families remained close friends for three generations (Adams Family CorrespondenceAdams Family Correspondence, ed. L. H. Butterfield and others, Cambridge, 1963- ., 2:352–353; CFA, DiaryDiary of Charles Francis Adams, Cambridge, 1964- . Vols. 1-2, ed. Aida DiPace Donald and David Donald; vols. 3-6, ed. Marc Friedlaender and L. H. Butterfield., 2:132, 133, 135; 4:130–131 and passim).


       
       
        
   
   The Royal Academy of Arts.


       
       
        
   
   Verses 201–227 (Virgil, Works, in Latin and English . . ., ed. Joseph Warton, 3d edn., 4 vols., London, 1778, 2:150–153, one of several editions JQA owned at this time, and now at MQA).


       
       
        
   
   The Royal Society of London for the Advancement of Natural Science, chartered by Charles II in 1663 and given apartments in the new Somerset House in 1782, and the Society of Antiquaries of London, chartered by George II in 1751 and given apartments in 1781 (Wheatley, London Past and PresentHenry B. Wheatley, London Past and Present: Its History, Associations, and Traditions, London, 1891; 3 vols.).


       
      
      

      Tuesday Novr. 25th.
      
      
       Went to the Covent Garden Theatre, and saw the Castle of Andalusia, with the Devil upon two Sticks.
      
      
      
       
        
   
   Castle of Andalusia, by John O’Keeffe, with music by Samuel Arnold, first performed in 1782; and Samuel Foote’s highly successful comedy first produced in 1768 (Biographia DramaticaDavid Erskine Baker and others, eds., Biographia Dramatica; Or, A Companion to the Play House ..., London, 1764-1812; 3 vols, in 4.; Hogan, ed., London Stage, 1660–1800Charles Beecher Hogan, ed., The London Stage, 1660-1800, Carbondale, 111., 1968.).


       
      
      

      Wednesday Novr. 26th.
      
      
       Went again to the Covent Garden Theatre, and saw the Magic Picture with the Quaker.
      
      
       
        
   
   The Magic Picture, London, 1783, by Henry Bate Dudley; The Quaker, London, 1777, by Charles Dibdin (Biographia DramaticaDavid Erskine Baker and others, eds., Biographia Dramatica; Or, A Companion to the Play House ..., London, 1764-1812; 3 vols, in 4.; DNBLeslie Stephen and Sidney Lee, eds., The Dictionary of National Biography, New York and London, 1885-1900; 63 vols, plus supplements.).


       
      
      

      Saturday Novr. 29th.
      
      
       In the morning at about 9 o’clock, set out for Richmond which is 10. miles from London, and said to be the most Beautiful Spot in England, and perhaps in Europe. It is upon a hill, which Commands a vast plain in which Plain the River Thames runs winding about for a great ways in the midst of the Meadows, which even at this Time are covered with verdure. Returned to Town to Dine.
      
      
       
        
   
   The purpose of the excursion, JA later recalled, was to visit former Massachusetts governor Thomas Pownall and Pennsylvania proprietor Richard Penn (Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 3:151).


       
      
      

      Sunday. Novr. 30th.
      
      
       Dined at Mr. Bingham’s.
      
     